FILED
                            NOT FOR PUBLICATION                             MAR 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50057

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00566-MMM

 v.
                                                 MEMORANDUM*
NOEL GALLARDO-MEDINA, a.k.a.
Gustavo Chavez, a.k.a. Noe Gallardo-
Medina, a.k.a. Gordo, a.k.a. Noe,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                   Margaret M. Morrow, District Judge, Presiding

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Noel Gallardo-Medina appeals from the district court’s judgment and

challenges the 168-month sentence imposed following his guilty-plea conviction

for conspiracy to distribute cocaine and methamphetamine, in violation of 21

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. §§ 841(b)(1)(A) and 846. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

       Gallardo-Medina contends that the sentence is substantively unreasonable in

light of the unduly harsh nature of the methamphetamine Guidelines and the

district court’s failure to give sufficient weight to the need to avoid unwarranted

sentencing disparities. The district court did not abuse its discretion in imposing

Gallardo-Medina’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

The below-Guidelines sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances, including the

nature of the offense and the need to avoid unwarranted sentencing disparities. See

Gall, 552 U.S. at 51; United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th

Cir. 2009) (“The weight to be given the various factors in a particular case is for

the discretion of the district court.”).

       AFFIRMED.




                                           2                                    15-50057